DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 11146160 to Frangen.
With respect to claim 1, Frangen discloses
a conveyance apparatus (10) comprising: 
a mover (see transporting body 200) configured to move along a first direction (see Fig. 1D);
a stator (100) including a plurality of first sensors (see numeral 132 in Fig. 10 and col. 17, line 26) arranged along the first direction (see numeral 132 in Fig. 1 and col. 17, lines 42-45), wherein each of the plurality of first sensors is configured to detect position information about the mover (col. 17, lines 15-22)); and
a control unit (see 116 in Fig. 10 and col. 17, lines 20-22) configured to control a position and/or orientation of the mover (col. 17, lines 18-22, also see col. 17, line 67 to col. 18, line 2),
wherein the control unit controls each of the plurality of first sensors (132) to obtain a plurality of relative positions to different portions of the mover (see Fig. 10D wherein the sensors are in a grid and therefore cover different portions of the mover and see col. 17, lines 10-22), and 


With respect to claim 16, Frangen discloses a conveyance apparatus (10) comprising: 
a mover (transporting body 200) configured to move along a first direction(see  Fig. 1D);
a stator (100) including a plurality of first sensors (see numeral 132 in Fig. 10 and col. 17, line 26) arranged along the first direction (see numeral 132 in Fig. 1 and col. 17, lines 42-45), wherein each of the plurality of first sensors is configured to detect position information about the mover; and
a control unit (see 116 in Fig. 10 and col. 17, lines 20-22) configured to correct the position information (col. 17, lines 18-22, also see col. 17, line 67 to col. 18, line 2) about the mover and control a position and/or orientation (col. 17, lines 11-18) of the mover based on at least one of a relative position between at least one of the plurality of first sensors (see numeral132 and col. 17, lines 22-26, also see col. 17, lines 49-53) and the mover,
wherein the relative position is obtained by detection times in which the plurality of first sensors each detect the position information about the mover (col. 21, lines 58-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frangen as set out above. 
With respect to claim 2, Frangen includes all the claimed language but does not specifically set out using numerical coefficients, however it is noted that all numbers have coefficients and therefore the coefficient element of the claim is met. 

With respect to claim 15, Frangen includes all the claimed language but does not specifically is configured to perform processing on work (see object in [0001]) which moves by being conveyed by the conveyance apparatus.
Applicant admits that having a production apparatus is configured to perform processing on work which moves by being conveyed by the conveyance apparatus is known see applicant’s Specification, [0002] lines 2-4.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frangen as set out above and further in view of Tecnotion, Direct Drive in Motion, https://www.tecnotion.com/products/iron-core/tl-series.html.
With respect to claim 3, Tecnotion teaches different target detection regions including a first region which is set at a middle portion, second regions which are set at end portions in the first direction, and third regions, see B1-B3 as set out in the first office action.  Note the coefficients that the control unit uses differ depending on in which of the first, second and third regions at least one first sensor of the plurality of first sensors is present (it is clear that the coefficients being used by the control unit would differ by region given the operational status of the individual region) wherein the relative position is obtained by (a) detection values of the plurality of first sensors and/or (b) detection times in which the plurality of first sensors each detect the position information about the mover.

With respect to claim 14, Frangen discloses all the claimed language but does not disclose a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus.
Applicant admits that having a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus is known see applicant’s Specification, [0002] lines 2-4. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frangen as set out above.
With respect to claim 19, Frangen discloses all the claimed features but not yet discussed is a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus.
Applicant admits that having a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus is known see applicant’s Specification, [0002] lines 2-4. 

With respect to claim 20, Frangen discloses a method for all the claimed features but not yet discussed is a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus.
Applicant admits that having a production apparatus configured to perform processing on work which moves by being conveyed by the conveyance apparatus is known see applicant’s Specification, [0002] lines 2-4. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-13 and 17-18 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose having a plurality of sensors arranged along a first direction, each configured to detect position information about the mover in the first direction and a plurality of second sensors configured to detect mover position in a second direction intersecting with the first direction and a control unit that selects a second sensor using first sensor detection values, correct the position information about the mover in the second direction based on a relative position between the selected second sensor and the mover and control a position of the mover as claimed in claim 5. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See art cited on Form 892.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
***